OPINION
ROBERTS, Judge.
The conviction is for the possession of heroin; the punishment, ten years’ imprisonment.
We first faced this appeal in 476 S.W.2d 309 (Tex.Cr.App.1972). There we noted that although appellant’s court-appointed counsel had filed a brief which stated that there was no error upon which a non-frivolous appeal could be based, the record did not reflect that a copy of the brief was served upon the appellant as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969). For that reason, the appeal was abated.
Since that time, a supplemental transcript has been filed with this Court which reflects that appellant has been served with a copy of appellant’s brief and that no pro se brief has been filed.
Therefore, the appeal is reinstated. We have examined the record and agree that the appeal is wholly without merit. The judgment is affirmed.